Ethridse, J.
(specially concurring). I concur specially in the conclusion reached by my brethren, but base my conclusion along entirely different lines of reasoning, and will set forth my views.
Section 125 of the state Constitution of 1890 reads as follows: “The governor shall have the power, and it is hereby made his duty, to suspend alleged defaulting state and county treasurers, and defaulting tax collectors, pending the investigation of their respective accounts, and to make temporary appointments of proper person to fill the offices while such investigations are being made; and the legislature shall provide for the enforcement of this provision by appropriate legislation.”
This section in its concluding clause enjoins upon the legislature to provide for the enforcement of the provision by appropriate legislation, manifesting the intention and idea that there should be legislation to make the section effective. The legislature, in pursuance of these provisions of the Constitution, has enacted section 2387, Code of 1906 (section 4779, Hemingway’s Code), reading as follows:
“The governor shall have the power, and it is his duty, to suspend alleged defaulting state and county treasurers and defaulting tax collectors pending the investigation of *881their respective accounts, and to make temporary appointments of proper persons to fill the offices while such investigations are being made.”
And also section 2388, Code of 1906 (section 4780, Hemingway’s Code), reading as follows: “The governor is authorized, when he deems it proper, to appoint an expert accountant, whose duty it shall be, under the direction of the governor, to audit and examine the books, accounts, and vouchers of all officers, state or county, or of any of the state educational, charitable, or reformatory institutions, or of the officers thereof, or of any other institution supported in whole or in part by the state.”
And also section 2389, Code of 1906 (section 4781, Hemingway’s Code), reading as follows: “The governor shall have power to direct and control the examiner; and, when he deems it necessary, may require him to examine the accounts of any state or county officer charged with the duty of collecting or disbursing any part of the public revenue, and shall fix his compensation at not exceeding seven dollars a day while actually employed, the examiner to pay his own expenses; and the governor shall prescribe the time for which he shall be employed.”
And also section 2392, Code of 1906 (section 4785, Hemingway’s Code), reading as follows: “The examiner shall make report to the governor under oath, of the result of any examination he may be required to make, and show therein the true condition and state of the books and accounts examined at the time of his examination. Such reports shall be public records.”
And also section 2393, Code of 1906 (section 4786, Hemingway’s Code), reading as follows: “Whenever it shall be alleged to the governor, credibly, that the state treasurer or any county treasurer or any tax collector is a defaulter, the governor shall.direct the examiner forthwith to examine the records, books, and accounts of such treasurer or tax collector, and as soon as practicable to report the condition of such officer’s accounts. If the report show such officer to be a defaulter or short in his accounts, the *882governor shall at once suspend him, and appoint some other person to perform the duties of the office pending the investigation of his account.”
It will he observed from a reading of the above sections of the Constitution of 1890 and of the statutes that the Governor is required to commission the person appointed to make the examination, and that such examiner shall report to the governor, under oath, and such report shall be a public record.
Section 127 of the Constitution óf' 1890 provides: “All commissions shall be in the name and by the authority of the state of Mississippi, be sealed with the great seal of state, and be signed by the governor, and attested by the secretary of state.”
Section 125 of the Constitution, not being self-executing, and the statutes enacted in aid thereof, requiring the governor to do and perform certain things in the steps taken by the statute, make it necessary for the governor to have all the foundations prescribed by law complied with in the manner therein provided. The power conferred upon the governor is one of great importance, and is to be exercised and pursued without hearing or notice in so far as the officer is concerned, up to and including the act of suspension. The general rule is that officers exercising special powers must follow the conditions, and the record must so show, warranting the exercise of the power.
In the present case the proceedings do not show that the conditions upon which the power is to be exercised exists. It is not alleged that the examiner was commissioned and such commission attested by the secretary of state, and it does not show that the examiner so appointed reported to the governor under oath, as is required by section 2392, Code of 1906 (section 4785, Hemingway’s Code). The decláration alleged that the appellant was duly elected at the last general election, and duly qualified, and was commissioned as insurance commissioner of the state of Mississippi, and that it becamé his duty to collect certain taxes, ad valorem, privilege, and license taxes, from the *883insurance companies and agents doing business in the state of Mississippi, and in the performance of his duties large sums of money came into his hands, and that it was his duty to pay over all moneys collected into the treasury, and that, prior to the date of the filing of the suit, the governor having received information through certain proceedings instituted by the revenue agent’s office that appellant had failed to account for moneys collected by virtue of his office, and having received information from statements made by the appellant which in effect acknowledged that he had failed to account for certain tax moneys received by virtue of his office, and having received information through the appointment of an investigating committee of the house of representatives at the last session of the legislature, and having made inquiry of the revenue agent’s office as to the condition of the accounts of said appellant’s office, and it having been through this source alleged to him (the governor) credibly that the appellant was in default in the payment of moneys collected by him and due the treasurer of the state of Mississippi, the governor, by virtue of sections 2388, 2393, Code of 1906 (sections 4780, 4786, Hemingway’s Code), appointed J. L. Davis, an expert accountant, and directed him forthwith to examine the books of the appellant, and ascertain if he had faithfully and truly accounted for and paid into the state treasury all tax moneys and other moneys received by him by virtue of his office, and that the said Davis, acting under and by virtue of the authority of this appointment, did examine said books, and made certain written report to the governor, in which report he stated that the appellant had failed to account as required by law for tax moneys received and collected by him, and was in default of moneys received during the present term of his office, and that, said expert accountant having completed the audit of said books as directed, and having filed said report, a copy of which is alleged to be made Exhibit A to the declaration, it became the duty of the governor, under section 2393, Code of 1906 (section 4786, Homing-*884way’s Code), to suspend said appellant, and to appoint some other person to perform the duties of the office of insurance commissioner pending the investigation of his boohs and accounts, and that the governor had received the said report, and suspended the appellant, and appointed Coody to take charge of said office, a copy of the proclamation of the governor by which the appellant was suspended being made Exhibit B to the declaration. It is further alleged that a commission was issued by the governor and secretary of state to said Coody, and that Coody duly qualified and filed the bond as required by law, and took the oath of office, and made demand for the possession of the office, which was refused by the appellant, whereupon this suit was brought to obtain possession of said office.
Neither the declaration nor any of the exhibits show that the accountant, Davis, was ever commissioned to make the audit; neither does it show that the accountant, Davis, made a report to the governor, under oath, of the condition of the accounts of the insurance commissioner’s office. The report made an exhibit shows a number of items against the insurance commissioner which would have no bearing upon the question of his default. It also sets forth certain amounts paid over by the insurance commissioner to the state revenue agent prior to the alleged examination and the said suspension.
Wherever a power of this kind is to be exercised, and especially where it is without hearing or notice, the record must show a strict compliance with all the conditions imposed as conditions to the exercise of the power. No presumption can be indulged in support of the act, and none ought to be indulged. The rule is stated in Bolivar County v. Coleman, 71 Miss. 832, 15 So. 107, as follows: “No presumption is indulged in favor of a court of limited and special jurisdiction, and, where the jurisdictional facts do not appear of record, its judgments are void.”
In Lake v. Perry, 95 Miss. 550, 49 So. 569, it was held by the court that the power conferred upon the chancery court by Code of 1906, sections 543 and 544 (Hemingway’s *885Code, sections 800 and 301), authorizing the removal of the disabilities of minors, is special and statutory, and .that all of the conditions imposed on the exercise of the power must be shown by the record in order to support a judgment or decree. The same was held in Jackson v. Jackson, 105 Miss. 868, 63 So. 275, Ann. Cas. 1915D, 489, and Hardy v. Pepper, 128 Miss. 27, 90 So. 181. These cases held that the exercise of the statutory power by the chancery court was as to matters which were not of a judicial nature, but which were exercised by the court in accordance with the statute.
In Garner v. Webster County, 79 Miss. 565, 31 So. 210, the court held that the board of supervisors in creating stock law districts were exercising a special and limited jurisdiction, and, unless all the jurisdictional facts appeared affirmatively in the record, that the order of the board creating such a district was void. To the same effect is Ferguson v. Monroe County, 71 Miss. 524, 14 So. 81; Corbett v. Duncan, 63 Miss. 84; Loeb v. Duncan, 63 Miss. 89; Rogers v. Hahn, 63 Miss. 578; Deberry v. Holly Springs, 35 Miss. 385; Wilson v. Wallace, 64 Miss. 13, 8 So. 128.
The relator not having set forth all the facts necessary to sustain his right to maintain the suit, the demurrer should have been sustained, and the declaration dismissed. I regret, however, that I cannot agree with the construction placed by my brethren upon section 125 of the Constitution of 1890. If this were a mere statute being construed, which could be amended by the legislature, I would express no opinion in opposition to the views expressed by my brethren, though I could not agree it was the proper construction. But, inasmuch as the section is a part of the Constitution, over which the legislature has no kind of control, I deem it proper to set forth my views with reference thereto. The section of the Constitution was probably placed in the Constitution to meet the condition brought about by the construction placed by the court upon section 175 of the state Constitution, under which it was held that a public officer could not be removed from office *886even though convicted of a crime unless he was also indicted by a grand jury, and that the method prescribed in section 175 of the Constitution was.exclusive of all other methods except that of impeachment. Ex parte Lehman, 60 Miss. 967. The legislature throughout the history of the state, notwithstanding this construction by the court, has enacted statutes authorizing removals from office under different conditions and by varying methods. The purpose of section 125 of the Constitution of 1890 ivas not to remove an officer permanently from his office, but was merely to remove him temporarily while the accounts of his office were being investigated, so that the state during the investigation would have complete control of the books and records of the office, and, when this investigation was finished, the officers would by that act be reinvested with his office unless 'and until he was tried and convicted in accordance with section 175 of the Constitution of 1890, or impeached by the legislature under section 50 of the Constitution. The use in the section of the ivords, “defaulting state and county treasurers, and defaulting tax collectors,” indicate that it was not the purpose of the makers of the Constitution to suspend officers generally, but to suspend those collecting and disbursing the public revenues. The dominant purpose of the section was to protect the public revenue rather than to deprive officers of office. It must be presumed that the men in the constitutional convention, in using the term “tax collectors,” intended to use that term in its ordinary legal sense, and, inasmuch as they 'did not provide for a tax collector in the Constitution, but left the whole subject of providing for tax collectors to the legislative discretion, they intended section 125 of the Constitution to reach all kinds of officers, who exercised the functions of a tax collector, whether he had other duties of office to perform or not.
In á Words and Phrases, Second Series, p. 856, a tax collector is defined: “A tax collector’ is a public officer, an¿L is so treated in the statute relating to the collection of taxes and the compensation of the collector”— citing Massie v. Harrison County, 129 Iowa, 277, 105 N. W. 507.
*887“A 'tax collector’ is one whose duty it is to enforce the collection of taxes, the tax gatherer, the agent of the county to collect its dues, and does not refer to a county treasurer, to whom the taxes were paid over by the person intrusted with the collection thereof” — citing Hubbell v. Board of Com’rs of Bernalillo County, 13 N. M. 546, 86 Pac. 430.
In 8 Words and Phrases,, First Series, p. 6886, a tax collector is defined as follows: “A 'tax collector’ is a tax gatherer. He turns the money which he collects over to the treasurer, if lie he not treasurer” — citing Mutual Life Ins. Co. of New York v. Martien, 27 Mont. 437, 71 Pac. 470.
''The 'tax collector’ is the official representative of the public in the matter of the collection of taxes. He is empowered to enforce collection by resort to summary remedies, and upon sale he executes the papers evidencing the same. For the exercise of those remedies the tax list and warrant are his sufficient authority. Upon him alone devolves the duty of providing the taxpayer with the proper evidence of his payment of taxes and its application” — citing Lobban v. State, 9 Wyo. 377, 61 Pac. 82.
"A collector of taxes is a public officer whose duty it is to collect the taxes and pay the same into the treasury of the state or to the parties entitled” — citing State v. Nicholson, 67 Md. 1, 8 Atl. 817.
''A collector is an officer who collects or receives taxes, duties, or other public revenues. It is sufficient if he is authorized by law to receive the money for and on behalf of the public, and he need not possess the power to enforce payment by a legal process” — citing State v. Moores, 52 Neb. 770, 73 N. W. 299.
Mr. Black in his Law Dictionary, under the title “collector,” defines: “One authorized to receive taxes or other impositions; as 'collector of taxes.’ ”
Under the word “tax,” Mr. Black defines tax as follows: “To impose a tax; to enact or declare that a pecuniary contribution shall be made by the persons liable, for the support of government.”
*888By reference to sections 2625, 2629 and 2630, Code of 1906 (sections 5090, 5095, and 5096, Hemingway’s Code), it will be seen that the insurance commissioner is charged with the duty of collecting and paying over certain taxes. In section 2625, Code of 1906 (section 5090, Hemingway’s Code), a tax of three per cent, on the premiums received by insurance companies is imposed on certain companies. By section 2629, Code of 1906 (section 5095, Hemingway’s Code), certain license taxes, and also certain premium taxes, are imposed on certain insurance companies, and these taxes are to be in lieu of all other taxes. These and other taxes collected by the insurance commissioner are not collected by or paid to the county collectors, but are paid to other officers, that is, to state officers, and such state officer is necessarily a tax collector. These sums amount to hundreds of thousands of dollars in the course of the year, and constitute a considerable portion of the public revenue.
Under section 3894, Code of 1906 (section 6621, Hemingway’s Code), certain taxes are paid to the county collector, certain others to the auditor of public accounts, and throughout the history of the state taxes have been j)aid partly to the county collector and partly to the state collector. The auditor of public accounts now has, and has had since the Code of 1880, the power to collect certain ad valorem taxes, and certainly is a tax collector. The Code of 1880 generally was in force when the constitutional convention sat, and it contains many provisions for the collection of taxes through other officers than county tax collectors. Under Code of 1880, section 347, the sheriff was by statute made the county tax collector. This section was brought forward in section 4143, Code of 1892 (section 4694, Code of 1906; section 3111, Hemingway’s Code).
In section 514, Code of 1880, it was provided that a person having taxable property in the counties where they do not reside may pay taxes thereon to the auditor. Section 564, Code of 1880, requires the auditor to make a *889monthly settlement with the state treasurer on account of money received, and the amount of county taxes collected by him to be placed to the credit of the proper county, and the levee tax, if any, to the proper levee board. By section 587, Code of 1880, it is provided that the privilege tax under the preceding section shall not be taxed by any county, and not exceeding fifty per cent, by any municipality, etc., and that taxes imposed on insurance, telegraph, or sleeping car companies be paid directly to the gtate treasurer, and license received from the auditor of public accounts. By section 588', Code of 1880, the privilege tax imposed on banks of deposit or discount in cities of more than four thousand inhabitants shall be paid directly to the state treasurer, and license be obtained from the auditor of public accounts. By section 604, Code of 1880, it is provided that the taxes assessed against railroads under the provisions of the chapter shall be paid to the auditor of public accounts within the time allowed other taxpayers, and, if' not paid, he shall proceed to collect in accordance with the requirements of that section, which provide a distress warrant against the company for the amount thereof, and empowers the auditor of public accounts to do1 all acts and things which any collector of revenue is authorized to do by law, and, shonld he fail to realize the tax and cost from the sale of the personal property, he is authorized to sell all property of such defaulting railroad lying within the state, together with its franchises, after giving notice, etc., and to put the purchaser in possession of such property. In other words, under the Code of 1880 and the law in force when the constitutional convention sat, all the taxes which come to the state government from railroad property were payable to the auditor of public accounts. By section 608, Code of 1880, it is provided that, if railroads would accept the provisions of the act, they could pay a gross sum therein named to the state treasurer on the warrant of the auditor of public accounts as a privilege tax in lieu of all other taxes, and the taxes on most of the railroad property was so collected.
*890By chapter 8, Laws of 1890, enacted in the very year in which the constitutional convention sat, the revenue agent was empowered to sue for and collect all taxes due and unpaid, and to turn the same into the state treasury. By section 3 of this act the “legislature expressly recognized the existence of the state tax collectors. In this section the revenue agent was given the power to sue for all revenues or debts due or hereafter to become due when delinquent to the state, counties, levee boards, or municipalities in the state, from officers, persons, or corporations or property liable for the same, in all cases where any funds have been collected by any fiscal officer of the state, county, levee board, or municipality, and have not been paid over to the proper parties, etc. In this section it is provided :
“In all cases where any such fiscal officer has collected or received money or funds, and has not paid over or accounted for same; in all cases where tax collectors of the state, counties or levee boards or municipalities have failed to collect, or have collected and failed to pay over taxes due, whether general, special, poll or privilege; or where as such tax collectors, funds have been collected as taxes due when, none were due, or where they, in any other manner, have unlawfully exacted taxes as due, or where they have collected taxes not charged to them, and have not accounted for and paid over the same; or where such tax collectors or other fiscal officers of the state, counties, levee boards or municipalities have received unlawful or improper credits in their settlements as such, or where any of said tax collectors ox fiscal officers have by virtue of their office, collected or received public funds, and have not accounted for and paid over the same,” etc.
While the Constitution uses the word “collectors,” and uses the word “state” for “state treasurer,” it plainly implies both state and county tax collectors. There used to be such things in grammar as treating words written into a sentence by implication to save needless repetition. If the section of the Constitution be looked at in, this light, it could and ought to be read “defaulting state and county *891tax collectors.” The section, it seems to me, clearly implies both, and there is nothing in the language that would indicate any purpose whatever to exclude state tax collectors. This idea was followed out by the same learned code commissioners referred to in the majority opinion in section 2393, Code of 1906 (section 4786, Hemingway’s Code), “or any tax collector is a defaulter,” the legislature clearly understanding that section 125 of the Constitution embraced any and every kind of tax collector exercising authority under the state government.
• It seems to me that it is an awkward construction that makes the statute apply to one person receiving the public revenue and not apply to another person doing exactly the same thing. If the section was intended to be limited to county tax collectors, it would have been unnecessary because the legislature would have power under section 139 of the Constitution to empower the governor to remove a county officer or municipal officer under such conditions as the legislature should see proper to impose. An officer has no vested right to an office independent of conditions imposed in the Constitution. He taires it subject to the exercises of the power by the officer intrusted with the power. It may be that those having power will abuse it, but a court can only deal with the law as it finds it, and cannot relieve hardships that may result from the exercise of the power conferred.
I am of the opinion that the proceeding required to be instituted by the governor under section 2394, Code of 1906 (Section 4787, Hemingway’s Code), for “the investigation of such accounts and the judicial determination of the status thereof,” is an act to be done subsequent to the suspension, but should follow within a short time thereafter, and that-this proceeding must be conducted by the officers named in the statute, and cannot, under the law as it stands, be conducted by the state revenue agent. It is true the state revenue agent may sue for any money due the state by such officer, but the judgment in such case does not necessarily reflect the judicial determination of *892the status of such accounts. The judgment in such case would he for a specific sum. The object of the statute embraces more than the mere recovery of money due.